NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4416-15T2

JACQALENE NOVAK,

        Plaintiff-Respondent,

v.

KENNETH J. NOVAK,

     Defendant-Appellant.
_____________________________

              Submitted May 17, 2017 – Decided July 17, 2017

              Before Judges Simonelli and Farrington.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part,
              Hunterdon County, Docket No. FM-10-106-06.

              Kenneth J. Novak, appellant pro se.

              Jacqalene Novak, respondent pro se.

PER CURIAM

        In this post-judgment matrimonial matter, defendant Kenneth

J. Novak appeals from that part of the April 29, 2016 Family Part

order which denied his motion to terminate his obligation to pay

60% of his eldest daughter's college costs based upon a change of

his financial circumstances. For the following reasons, we affirm.
     The parties were married on April 17, 1993, and divorced on

October 3, 2006.     Two children were born of the marriage, J.N.,

born in 1996, and G.N., born in 1999.1      Although the parties had

executed a property settlement agreement, which was incorporated

into their final judgment of divorce, it contained no provision

for contribution toward the children's college expenses.      However,

in a March 11, 2011 consent order, defendant agreed to pay 60% of

the children's tuition and school expenses and plaintiff agreed

to pay 40%, effective for the 2011-2012 school year and going

forward.    Thereafter, defendant embarked on a crusade to terminate

his obligation to pay J.N.'s college costs based on his changed

financial circumstances.     In each instance, the court denied the

motion and enforced the consent order, finding defendant failed

to show a change in financial circumstances sufficient to amend

the order.

     Judge Julie M. Marino heard another motion by defendant

concerning his obligation to pay J.N.'s college expenses.           In a

February 29, 2016 order, the judge found that the records defendant

submitted    in   support   of   his   motion   were   incomplete    and

insufficient. The judge concluded that defendant failed to provide

evidence reflecting a significant, ongoing change of circumstances


1
  Pursuant to Rule 1:38-3(d), we use initials to protect the
identity of the children.

                                   2                           A-4416-15T2
to warrant a modification of prior orders requiring him to pay 60%

of J.N.'s college expenses.

     Defendant filed yet another motion concerning his obligation

to pay J.N.'s college expenses. In an April 29, 2016 order and

written statement of reasons, from which defendant appeals, Judge

Marino found as follows:

            Defendant   brings   the   same   argument  he
            presented before this Court in February 2016.
            Defendant provides some evidence for his
            certification of events that have taken
            p[l]a[]ce which he believes are a change in
            circumstance. However, he misrepresents his
            financial situation. Plaintiff presents the
            [c]ourt with a letter from the Internal
            Revenue Service dated December 14, 2015
            wherein the [d]efendant requests an appeal
            from a collection due process hearing,
            evidencing that his tax returns from 2008
            until 2013 are or were subject to audit by the
            IRS. The [c]ourt cannot reasonably rely upon
            any tax returns [] subject to audit as proof
            of [d]efendant’s income.     Therefore, as the
            [d]efendant has not presented any new evidence
            not already considered in previous motions or
            any reliable financial information not subject
            to audit, the [c]ourt cannot find a change in
            circumstance   that    would    necessitate  a
            modification of an order entered almost three
            years ago.

     On appeal, defendant contends that he made a threshold showing

of   a   change   in   his   financial   circumstances   warranting    a

modification of his obligation to pay 60% of J.N.'s college

expenses.



                                   3                           A-4416-15T2
     "In our review of a Family Part judge's motion order, we

defer to factual findings 'supported by adequate, substantial,

credible evidence' in the record."          Landers v. Landers, 444 N.J.

Super. 315, 319 (app. Div. 2016) (quoting Gnall v. Gnall, 222 N.J.
414, 428 (2015)).      "Reversal is warranted when we conclude a

mistake must have been made because the trial court's factual

findings are 'manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend

the interests of justice[.]'"       Ibid.    (quoting Rova Farms Resort,

Inc. v. Investors Ins. Co. of Am., 65 N.J. 474, 484 (1974)).

"However, when reviewing legal conclusions, our obligation is

different;   '[t]o   the   extent   that    the   trial   court's   decision

constitutes a legal determination, we review it de novo.'"             Ibid.

(quoting D'Agostino v. Maldonado, 216 N.J. 168, 182 (2013)).

Applying these standards, we discern no reason to disturb Judge

Marino's ruling.

     A parent seeking to modify a child support order must show

"'changed circumstances had substantially impaired [the parent's]

ability to support himself or herself.'"            Foust v. Glaser, 340
N.J. Super. 312, 316 (App. Div. 2001) (quoting Lepis v. Lepis, 83
N.J. 139, 157 (1980)).     When considering an application to modify

a support obligation, the movant must "make a prima facie showing

of changed circumstances warranting relief prior to the court

                                     4                               A-4416-15T2
ordering discovery of the full financial circumstances" of the

parties.   Dorfman v. Dorfman, 315 N.J. Super. 511, 515 (App. Div.

1998) (citing Lepis, supra, 83 N.J. at 157-59).   "If that showing

is made, and after receipt of ordered discovery, the judge then

determines whether the changed circumstances justify modification.

A plenary hearing may be necessary to adjudicate the matter if

there are genuine issues of material fact." Ibid. (citing Tancredi

v. Tancredi, 101 N.J. Super. 259, 262 (App. Div. 1968)).

     Rule 5:5-4(a) requires that a motion for modification shall

be accompanied by a copy of the prior case information statement

or statements filed before entry of the order or judgment sought

to be modified and a copy of a current case information statement

in the form set forth in Appendix V.     When seeking to modify a

support order, litigants must attach "copies of relevant documents

as required by the Case Information Statement, including [their]

most recent tax returns with W-2 forms, 1099s and [their] three

(3) most recent paystubs." Family Part Case Information Statement,

Pressler & Verniero, Current N.J. Court Rules, Appendix V to R.

5:5-4(a) at 1 (2016).   "Accurate, complete and current information

is essential at every stage of a litigated matrimonial matter.

The quality of every judicial decision depends heavily on the

information presented to the court".   Pressler & Verniero, Current

N.J. Court Rules, comment 1 on R. 5:5-2 (2016).

                                 5                          A-4416-15T2
     We have considered defendant's contention in light of the

record and applicable legal principles and conclude it is without

sufficient merit to warrant discussion in a written opinion.      R.

2:11-3(e)(1)(E).   We affirm substantially for the reasons Judge

Marino expressed in her written statement of reasons.      We are

satisfied that defendant failed to provide accurate, complete, and

current information to support his claim of a change in financial

circumstances.

     Affirmed.




                                6                          A-4416-15T2